Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 5, 1963 on his plea of guilty, convicting him of assault in the second degree with intent to commit the crime of incest, and imposing sentence. Judgment reversed on the law and the facts; and defendant’s motion to withdraw his plea of guilty and to substitute a plea of not guilty to the indictment, granted; and action remitted for trial. At the time of sentence, but before the sentence was pronounced, defendant moved to withdraw his prior guilty plea. Under the circumstances here disclosed, it is our opinion that it was an improvident exercise of discretion to deny defendant’s motion to withdraw his guilty plea and to substitute a plea of not guilty. Beldock, P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.